Exhibit 10.42
 
NETSOL TECHNOLOGIES, INC.
CHARTER OF THE NOMINATING AND CORPORATE GOVERNANCE
COMMITTEE ADOPTED AS RESTATED AS OF SEPTEMBER 10, 2013
 
I.
PURPOSE OF THE COMMITTEE

 
The purposes of the Nominating and Corporate Governance Committee (the
"Committee") of the Board of Directors (the "Board") of NetSol Technologies,
Inc. (the "Company") shall be to recommend to the Board individuals qualified to
serve as directors of the Company and on committees of the Board; to advise the
Board with respect to the Board composition, procedures and committees; to
develop and recommend to the Board a set of corporate governance principles
applicable to the Company; and to oversee the evaluation of the Board and the
Company's management.
 
II.
COMPOSITION OF THE COMMITTEE

 
The Committee shall be comprised of three or more directors who qualify as
independent directors ("Independent Directors") under the listing standards of
The Nasdaq Stock Market, Inc. (the “Nasdaq”).   The members of the Committee
shall be determined from time to time by resolution of the Board. Vacancies on
the Committee shall be filled by majority vote of the Board at the next meeting
of the Board following the occurrence of the vacancy. No member of the Committee
shall be removed except by majority vote of the Independent Directors then in
office.
 
III.
MEETINGS AND PROCEDURES OF THE COMMITTEE

 
The Committee shall meet at least once annually or more frequently as
circumstances require. The Board shall designate one member of the Committee as
its Chairperson. The Chairperson of the Committee or a majority of the members
of the Committee may call a special meeting of the Committee. A majority of the
members of the Committee present in person or by means of a conference telephone
or other communications equipment by means of which all persons participating in
the meeting can hear each other shall constitute a quorum.  The Committee may
form subcommittees for any purpose that the Committee deems appropriate and may
delegate to such subcommittees such power and authority as the Committee deems
appropriate; provided, however, that no subcommittee shall consist of fewer than
two members; and provided further that the Committee shall not delegate to a
subcommittee any power or authority required by any law, regulation or listing
standard to be exercised by the Committee as a whole.  The Committee may request
that any directors, officers or employees of the Company, or other persons whose
advice and counsel are sought by the Committee, attend any meeting of the
Committee to provide such pertinent information as the Committee
requests.  Following each of its meetings, the Committee shall deliver a report
on the meeting to the Board, including a description of all actions taken by the
Committee at the meeting. The Committee shall keep written minutes of its
meetings, which minutes shall be maintained with the books and records of the
Company.
 
The Committee Chair shall have the ability to cast a tie-breaking vote in the
event of a tied vote of the Committee.
 
 

--------------------------------------------------------------------------------

 
That the Company augment its insider trading policy to address trading after the
conclusion of each reporting period to prevent senior management from trading on
the open market in the Company’s securities from the end of a quarter until the
filing of the Company’s report and from 30 days prior to the filing of the
Company’s annual report until the filing of the report.  The Company’s other
insider trading policies shall be unaffected by this augmentation and are
equally applicable during these “black-out” periods.
 
IV.
DUTIES OF THE COMMITTEE

 
A. Board Candidates and Nominees
 
The Committee shall have the following goals and responsibilities with respect
to Board candidates and nominees:
 
(a) To establish procedures for evaluating the suitability of potential director
nominees proposed by management or shareholders.
(b) To recommend to the Board and for approval by a majority of Independent
Directors the director nominees for election by the stockholders or appointment
by the Board, as the case may be, pursuant to the Bylaws of the Company, which
recommendations shall be consistent with the Board's criteria for selecting new
directors. Such criteria include the possession of such knowledge, experience,
skills, expertise and diversity so as to enhance the Board's ability to manage
and direct the affairs and business of the Company, including, when applicable,
to enhance the ability of committees of the Board to fulfill their duties and/or
to satisfy any independence requirements imposed by law, regulation or Nasdaq
listing requirement.
(c) To review the suitability for continued service as a director of each Board
member when his or her term expires and when he or she has a significant change
in status, including but not limited to an employment change, and to recommend
whether or not the director should be re-nominated.
(d) To encourage participation in selection of board members, stockholders can
present their nominations for a member of the Board of Directors to the
Committee by providing a notice of name and qualification of the nominee to the
Chairman of the committee by mail or delivery received at the principal
executive offices of the Company not less than ninety (90) days nor more than
one hundred and twenty (120) days prior to the anniversary date of the
immediately preceding annual meeting of Stockholders.
 
B. Board Composition and Procedures
 
The Committee shall have the following goals and responsibilities with respect
to the composition and procedures of the Board as a whole:
 
(a) To review annually with the Board the composition of the Board as a whole
and to recommend, if necessary, measures to be taken so that the Board reflects
the appropriate balance of knowledge, experience, skills, expertise and
diversity required for the Board as a whole and contains at least the minimum
number of Independent Directors required by the Nasdaq.
(b) To review periodically the size of the Board and to recommend to the Board
any
 
 

--------------------------------------------------------------------------------

 
appropriate changes.
(c) To make recommendations on the frequency and structure of Board meetings.
(d) To make recommendations concerning any other aspect of the procedures of the
Board that the Committee considers warranted, including but not limited to
procedures with respect to the waiver by the Board of any Company rule,
guideline, procedure or corporate governance principle.
 
C. Board Committees
 
The following shall be the goals and responsibilities of the Committee with
respect to the committee structure of the Board:
 
(a) To make recommendations to the Board regarding the size and composition of
each standing committee of the Board of Directors, including the identification
of individuals qualified to serve as members of a committee, including the
Committee, and to recommend individual directors to fill any vacancy that might
occur on a committee, including the Committee.
(b) To monitor the functioning of the committees of the Board and to make
recommendations for any changes, including the creation and elimination of
committees.
(c) To review annually committee assignments and the policy with respect to the
rotation of committee memberships and/or chairpersonships, and to report any
recommendations to the Board.
(d) To recommend that the Board establish such special committees as may be
desirable or necessary from time to time in order to address ethical, legal or
other matters that may arise. The Committee's power to make such a
recommendation under this Charter shall be without prejudice to the right of any
other committee of the Board, or any individual director, to make such a
recommendation at any time.
 
D. Corporate Governance
 
The following shall be the goals and responsibilities of the Committee with
respect to corporate governance:
 
(a) To develop and review periodically, and at least annually, the corporate
governance principles adopted by the Board to assure that they are appropriate
for the Company and comply with the requirements of the Nasdaq, and to recommend
any desirable changes to the Board.
(b) To consider any other corporate governance issues that arise from time to
time, and to develop appropriate recommendations for the Board.
 
E. Evaluation of the Board
 
The Committee shall be responsible for overseeing the evaluation of individual
directors and the Board as a whole. The Committee shall establish procedures to
allow it to exercise this oversight function.
 
IV.
EVALUATION OF THE COMMITTEE

 
The Committee shall, on an annual basis, evaluate its performance under this
Charter. In conducting this review, the Committee shall evaluate whether this
 
 

--------------------------------------------------------------------------------

 
Charter appropriately addresses the matters that are or should be within its
scope. The Committee shall address all matters that the Committee considers
relevant to its performance, including at least the following: the adequacy,
appropriateness and quality of the information and recommendations presented by
the Committee to the Board, the manner in which they were discussed or debated,
and whether the number and length of meetings of the Committee were adequate for
the Committee to complete its work in a thorough and thoughtful manner.
 
The Committee shall deliver to the Board a report setting forth the results of
its evaluation, including any recommended amendments to this Charter and any
recommended changes to the Company's or the Board's policies or procedures.
 
V.
INVESTIGATIONS AND STUDIES; OUTSIDE ADVISERS

 
The Committee may conduct or authorize investigations into or studies of matters
within the Committee's scope of responsibilities, and may retain, at the
Company's expense, such independent counsel or other advisers as it deems
necessary. The Committee shall have the sole authority to retain or terminate
any search firm to be used to identify director candidates, including sole
authority to approve the search firm's fees and other retention terms, such fees
to be borne by the Company.